 4:20-bk-10393 Doc#: 95 Filed: 12/11/20 Entered: 12/11/20 20:03:48 Page 1 of 4




                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

In re:                                                      Case No. 4:20-bk-10393 T
         JENNIFER BERRY

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Jack W Gooding, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/24/2020.

         2) The plan was confirmed on 07/10/2020.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/11/2020.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/07/2020.

         5) The case was dismissed on 10/13/2020.

         6) Number of months from filing to last payment: 7.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $18,650.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
 4:20-bk-10393 Doc#: 95 Filed: 12/11/20 Entered: 12/11/20 20:03:48 Page 2 of 4




Receipts:

       Total paid by or on behalf of the debtor                 $6,025.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                      $6,025.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $1,826.57
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $508.38
    Other                                                                  $1,906.71
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,241.66

Attorney fees paid and disclosed by debtor:                  $1,471.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
Access Credit Management          Unsecured         577.00           NA              NA            0.00       0.00
Access Credit Management          Unsecured         524.00           NA              NA            0.00       0.00
Access Credit Management          Unsecured         282.00           NA              NA            0.00       0.00
Access Credit Management          Unsecured         269.00           NA              NA            0.00       0.00
Access Credit Management          Unsecured         154.00           NA              NA            0.00       0.00
Access Credit Management          Unsecured          62.00           NA              NA            0.00       0.00
Access Credit Management          Unsecured         154.00           NA              NA            0.00       0.00
ALLY BANK                         Unsecured            NA           0.00       12,759.19           0.00       0.00
ALLY BANK                         Secured       24,784.19     24,784.19        12,025.00        283.65        0.00
Arkansas Bone & Joint             Unsecured          40.00           NA              NA            0.00       0.00
ARKANSAS HEALTH GROUP ANESTH      Unsecured            NA         238.65          238.65           0.00       0.00
Arkansas Health Grp Anesthesia    Unsecured         944.58           NA              NA            0.00       0.00
ASHLEY FUNDING SERVICES LLC (AC   Unsecured         461.00        461.95          461.95           0.00       0.00
AWA Collections                   Unsecured         219.00           NA              NA            0.00       0.00
Baptist Health                    Unsecured      3,994.12            NA              NA            0.00       0.00
Baptist Health Center             Unsecured         159.16           NA              NA            0.00       0.00
BH FAMILY CLINIC BRYANT           Unsecured            NA          75.00           75.00           0.00       0.00
Cannon Finance                    Unsecured      9,000.00            NA              NA            0.00       0.00
Collection Services               Unsecured         562.00           NA              NA            0.00       0.00
Convergent Outsourcing            Unsecured         554.00           NA              NA            0.00       0.00
Credit Bureau of Louisiana        Unsecured         122.00           NA              NA            0.00       0.00
DEPT OF FINANCE & ADMIN           Unsecured     19,548.10       8,898.10        8,898.10           0.00       0.00
DEPT OF FINANCE & ADMIN           Secured       10,650.00     10,650.00        10,650.00           0.00       0.00
DEPT OF FINANCE & ADMIN           Priority       5,256.80       5,256.80        5,256.80           0.00       0.00
DEUTSCHE BANK NATIONAL TRUST      Secured             0.00   144,793.21       144,793.21      1,130.54        0.00
DEUTSCHE BANK NATIONAL TRUST      Secured       15,975.86     15,975.86        15,975.86           0.00       0.00
Direct TV                         Unsecured         554.21           NA              NA            0.00       0.00
EOS CCA                           Unsecured      1,440.00            NA              NA            0.00       0.00
FARMERS BANK AND TRUST            Unsecured         279.87        279.87          279.87           0.00       0.00
First Collection Serv             Unsecured         918.00           NA              NA            0.00       0.00
First Collection Serv             Unsecured          31.51           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
 4:20-bk-10393 Doc#: 95 Filed: 12/11/20 Entered: 12/11/20 20:03:48 Page 3 of 4




Scheduled Creditors:
Creditor                                       Claim         Claim         Claim        Principal       Int.
Name                                 Class   Scheduled      Asserted      Allowed         Paid          Paid
Hurricane Creek Federal Credit   Unsecured     10,049.47            NA           NA             0.00        0.00
JOHN GIBSON AUTO SALES           Unsecured            NA     11,784.45     11,784.45            0.00        0.00
LITTLE ROCK EMERGENCY DOCTOR     Unsecured            NA          45.32        45.32            0.00        0.00
LVNV FUNDING LLC (ACH)           Unsecured      1,720.00         672.26       672.26            0.00        0.00
Medical Data Systems             Unsecured          92.00           NA           NA             0.00        0.00
Midland Funding                  Unsecured         379.00           NA           NA             0.00        0.00
Mid-South Adjustment             Unsecured         855.00           NA           NA             0.00        0.00
Mid-South Adjustment             Unsecured         481.00           NA           NA             0.00        0.00
Mid-South Adjustment             Unsecured         449.00           NA           NA             0.00        0.00
Mid-South Adjustment             Unsecured         418.00           NA           NA             0.00        0.00
Mid-South Adjustment             Unsecured         398.00           NA           NA             0.00        0.00
Mid-South Adjustment             Unsecured         180.00           NA           NA             0.00        0.00
Palisades Collection             Unsecured     12,516.35            NA           NA             0.00        0.00
PORTFOLIO RECOVERY ASSOC (ACH    Unsecured            NA         242.18       242.18            0.00        0.00
Progressive Financial Services   Unsecured         256.00           NA           NA             0.00        0.00
Saline Health System             Unsecured         573.64           NA           NA             0.00        0.00
Saline Health System             Unsecured         715.00           NA           NA             0.00        0.00
Saline Health System             Unsecured         946.78           NA           NA             0.00        0.00
SALINE HEALTH SYSTEM             Unsecured            NA         352.91       352.91            0.00        0.00
SALINE HEALTH SYSTEM             Unsecured            NA         220.73       220.73            0.00        0.00
SALINE HEALTH SYSTEM             Unsecured      1,540.44       1,540.44     1,540.44            0.00        0.00
SALINE HEALTH SYSTEM             Unsecured         658.53        658.53       658.53            0.00        0.00
SANTANDER CONSUMER USA           Secured       30,957.97     30,957.97     15,650.00         369.15         0.00
SANTANDER CONSUMER USA           Unsecured            NA           0.00    15,307.97            0.00        0.00
Southern Collection System       Unsecured         632.00           NA           NA             0.00        0.00
Transworld Systems               Unsecured          45.32           NA           NA             0.00        0.00
TSI                              Unsecured         943.00           NA           NA             0.00        0.00
UNITED STATES TREASURY (ACH)     Secured        8,000.00       8,000.00     8,000.00            0.00        0.00
UNITED STATES TREASURY (ACH)     Priority      18,534.40     18,534.40     18,534.40            0.00        0.00
UNITED STATES TREASURY (ACH)     Unsecured            NA     71,557.89     71,557.89            0.00        0.00
US Department of Education       Unsecured       5,114.55           NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                              Claim           Principal                Interest
                                                            Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                 $144,793.21           $1,130.54                  $0.00
      Mortgage Arrearage                                $15,975.86               $0.00                  $0.00
      Debt Secured by Vehicle                           $27,675.00             $652.80                  $0.00
      All Other Secured                                 $18,650.00               $0.00                  $0.00
TOTAL SECURED:                                         $207,094.07           $1,783.34                  $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                  $0.00               $0.00
       Domestic Support Ongoing                              $0.00                  $0.00               $0.00
       All Other Priority                               $23,791.20                  $0.00               $0.00
TOTAL PRIORITY:                                         $23,791.20                  $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                            $125,095.44                  $0.00               $0.00



UST Form 101-13-FR-S (9/1/2009)
 4:20-bk-10393 Doc#: 95 Filed: 12/11/20 Entered: 12/11/20 20:03:48 Page 4 of 4




Disbursements:

         Expenses of Administration                              $4,241.66
         Disbursements to Creditors                              $1,783.34

TOTAL DISBURSEMENTS :                                                                         $6,025.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/11/2020                             By:/s/ Jack W Gooding
                                                                          Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
